 

Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 1 of 39

IN THE UNETED STATES DISTRICT COURT
FOR THE DISTRICT OF PENNSYLVANIA
( MIDDLE DISTRICT )

)

CHRISTOPHER ALSOP, Civil No. 3:17-cv-2307
(plaintiff) FILED
, SCRANTON —( arian, 3)
JAN 18 2019

) ( Saporito, MJ )
FEDERAL BUREAU OF PRISONS et, alper

(Defendants ) / DEPUTY CLERK

RULE 15 MOTION TO AMEND/SUPPLEMENT

 

NOW COMES Christopher Alsop, pro'se, pursusant to rule 15, request to leave to file
an amended complaint.

(A) To add preliminary injunction against the FEDERAL BUREAU OF PRISONS under Rule

65 to the Fed.R.CIV.P

(B) To adds and correct a party name

(C} To add new Defendant(s) because of a conduct claim of retaliation after the first
complaint

(D) To reflect the Defendants personal participation.

jural_hist
17. The plaintiff filed his Bivens action on 12/12/2017 stating that the Defendants
along with unidentified employees"john Doe" and Jane Doe" had violated and continued to
violate his Eighth Amendment right to be free from cruel and unusual punishment by refu-
sing him certain necessary medical treatment. On May 29, 2018, the plaintiff filed a Rule
15 motion to leave to amend the complaint and Ex. in support (doc 12-13) and add four
name Defendants. Dr. Daniel Leonard, Catherine Gore, FNP/BC, Bret Brocious, AHSA and D.K
White, Warden. On June 18, 2018, Judge Saporito granted plaintiff's motion to amend his
original complain. On Oct 29, 2018, the Defendants filed a Motion To Dismiss and for
Summary Judgment and Statement of Material Facts. ( doc 60-61). The plaintiff filed
oppositions to the Defendants motion. ( 65,66,68). On Nov 30, 2018, the Defendants filed
a reply to the plaintiff's oppsition to the Defendants Motion To Dismiss and for Summary

Judgment ( doc 76). On Dec 13, 2018, plaintiff filed Sur-reply (doc 81).
 

 

Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 2 of 39

ADDITIONAL DEFENDANTS
(1) Regional Medical Director, John Doe #1 for the South Central Region
(2) Regional Medical Director, John Doe #42 for the Northeast Region
(3) Regional Director, M.D. Carvajal for the Northeast Region
(4) Technician, Kevin Vincenzes
(5) Correctional Officer, R. Hays
(6) Nurse Larren Hofford, R.N.
(7) Nurse 5. Hamilton, RN
{8) Counselor, D. Russell
NEWLY EXACERBATED INJURY AND / OR PERMANENT DAMAGE

18. (1) Regional Medical Director, John Doe #1, for the South Central Region,

(2) Regional Medical Director, John Doe #1, for the Northeast Region, and

(3) Regtonal Director, M.D. Carvajal, for the Northeast Region,
delayed and/or denied the plaintiff to have recommended for surgery for over two years
and subjected the plaintiff to newly exacerbated injury in violation of his right to
be free from cruel and unusual punishment. see WEST V. KEKE, 571 F.2D 158 (3RD Cir 1978)
An inmate, who, like the plaintiff, was suffering from painful varicose veins which
surgery was recommended to correct his condition but it was delayed for approximately
17 months before surgery was performed which was considered to be a denial of his
Eighth Amendment right. The plaintiff was exposed to an unreasonable risk of future
harm due to the Regional Director's delay. The plaintiff fell a number of times, which
caused him to have a concussion, serious headaches, knees, arm, ankle, feet and leg
pain as well as a right shoulder impingement. Plaintiff now needs surgery and surgical
management to include physical therapy for his newly exacerbated injury to his right
shoulder,
19, In June of 2018, the plaintiff was evaluated by a physical therapist and was
recommended that the plaintiff receive a joint injection to reduce the pain in the
plaintiff's shoulder. On 8-21-18 the plaintiff saw an Orthopedic Surgeon, Dr.

Washington, and received a joint injection.
20. Even after post surgery on the plaintiff's leg, it is still painful, sensitive,

and gives out. This delay left a permanent injury to his right leg.

(2)
 

Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 3 of 39

21. The plaintiff demands a jury trial and to hold Regional Director MD Carvjal,
responsible because he was personally involved in the Constitutional violation

he was involved in the decision-making process regarding the plaintiff's medical care
| and he was confronted with a situation that he could have remedied directly.

The plaintiff demands a jury trial to hold South Central Regional medical Director,
and the Northeast Regional Medical Director responsible because they were involved in
the decision-making process regarding the plaintiff's medical care. All three Regional
Directors acknowledged that the plaintiff's medical condition constituted a "Serious.
medical need" and violated the plaintiff's Eighth Amendment right to be free from
cruel and unusual punishment. The plaintiff is requesting $1,000,000 (1 million) in
compensatory and $300,000 (3 hundred thousand) in punitive damages from each defendant,
South Central Regional Medical Director, John Doe #1, Northeast Medical Director, John
Doe #2, and Northeast Regional Director, MD Carvajal for a total of $3,900,000 (three
million nine hundred thousand) for his past, future, physical and emotional suffering,
future medical bills, sleep deprivation and loss of enjoyment of life.

FACTUAL ALLEGATIONS OF RETALIATION
22. The Plaintiff is seeking to add a First Amendment retaliation claim against
Defendant Catherin Gore, Defendant AHSA, Bret Bocious, and two new Defendants, Technician
Kevin Vincenzes and Counselor D. Russell. |
23. These individuals violated the plaintiff's First Amendment right by “a campaign
of retaliation" focusing the grievance process and filing a lawsuit in violation of
the plaintiff's right "to frée speech and to petition."
24, To prove a First Amendment retaliation claim, the plaintiff must show: (1) He
engaged in constitutionally protected conduct; and (2) he suffered adverse action; and
(3) the constitutionally protected conduct was a "substantial or motivating factor for

the adverse response." see Rauser V. Horn, 241 F.3d 330 (3rd Cir. (2001)

(3)
 

Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 4 of 39

COUNSELOR D, RUSSELL
25. The retaliation began with Allenwood Counselor D. Russell. In April of .2017,
the plaintiff asked Counselor Russell for a BP-8 which he refused to give to plainiff.
On or about May 3, 2017, the plaintiff asked Mr. Russell again for a BP-8 and once again
he refused to give the plaintiff one, so he went to the Unit Manager's office and
advised him that Mr. Russell refused to give him ai BP-8.: The Unit Manager then gave
the plaintiff a BP-8. Mr. Russell saw this and called the plaintiff into the unit team
office. Mr.: Russell then took the BP-8 out of the plaintiff's hand and proceeded to
tear it apart and then threw it on the floor. Mr. Russell told the plaintiff "Don't
think you're going to come in here [Allenwood] and file grievances on medical staff."
He then directed the plaintiff to put his hands up. Mr. Russell then searched the
plaintiff and tried to intimidate him when he told the plaintiff if he ever goes over
his head again, he will put his "black ass" in the hole and send him back to a medium,
and then told the plaintiff to get the hell out of his office, The Unit Manager saw
all of this . take place. While the plaintiff was in the Special Housing Unit (SHU),
Mr. Russell failed to process a number of plaintiff's grievance forms if it related
to medical.

Plaintiff demands a jury trial to hold D. Russell responsible for violating the
plaintiff's First Amendment Rights. The plaintiff is requesting $50,000 (fifty thousand)
in compensatory and $25,000 (twenty-five thousand) in punitive damages for his past
sleep deprivation, stress, physical and emotional suffering.

BRET BROCIOUS AND KEVIN VINCENZES
26. On 7-11-2018, a few hours before the plaintiff was placed in the SHU to go get
surgery, he filed a BP-9 to appeal AHSA Bret Brocious' decision related to the Defendants
Mrs. Gore. The very next day on 7-12-2018, AHSA Bret Brocious and Medical Staff,
Vincenzes left medical and went to plaintiff's room and searched it. He was singled out
for a search by AHSA Brocious. The search was planned and not random. They retaliated

against the plaintiff for filing a grievance against Mrs,: Gore. They took his legal

(4)
 

Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 5 of 39

 

documents related to his Bivens' claims. They poured water on his clothes, bed, and
inside of his food and then wrote a false report to place the plaintiff in the SHU.

z7. On or about 7-29-2018, the plaintiff requested Tylenol from Kevin Vincenzes
Because he was having bad headaches. Mr. Vincenzes looked in the plaintiff's door
window and said, "Oh, it's you. You got nothing coming from Medical." Then walked off.
On or about 8-10-18, the plaintiff spoke to Mr. Vincenzes and asked him why he treated
the plaintiff so bad since they had never had words. Mr. Vincenzes said that's what
happens when you file grievances on Medical Staff. Kevin Vincenzes violated plaintiff's
Eighth Amendment right by writing a false incident report because being in the SHU pro-
longed his suffering in his injured shoulder to receive a joint injection for another
30 days. Because of the retaliation, plaintiff had to suffer additional extreme pain
that he would not otherwise have endured including pain from Correctional Officer

R, Hays, Nurse S. Hamilton, RN, Nurse Larren Hofford, RN. Plaintiff had to sleep with-

out a sheet or blanket for one week in a cold, air-conditioned roon.

28. On or about 7 -17~2018, plaintiff had no toilet paper which caused him to have a
bowel movement on himself in his only pair of underwear. When plaintiff requested a.
pair of clean underwear from the Correctional Officer working in the SHU nicknamed
“Bulldog”, he humiliated plaintiff by hollering down the range saying, "You shitted

in your underwear." Bulldog refused to give plaintiff a pair of clean underwear and
refused him toilet paper. Plaintiff was denied a shower for 10 Gays so he had to
clean the mess from his bowel movement off his body with toilet water.

29. If Defendant. AHSA Bret Brocious and medicalstaff Kevin Vincenzes would not have
had a "campaign of retaliation" against plaintiff by putting him in the SHU on fabricated
misconduct, plaintiff would not otherwise have endured this mistreatment which violated
his First and Eighth Amendment rights to be treated like a human being.

30. Plaintiff demands a jury trial to hold Kevin Vincenzes and AHSA Bret Brocious

(5)

 
 

 

Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 6 of 39

responsible for violating plaintiff's Eighth & First Amendment Constitutional rights
by "a campaign of retaliation" including putting plaintiff in SHU on a fabricated mis-

_ conduct by a filing of false disciplinary charge to have him transferred to a higher
security facility. The plaintiff is requesting $600,000 (six hundred thousand) in
compensatory and $100,000 (one hundred thousand)in punitive damages from Technician
Kevin Vincenzes. The plaintiff is requesting $100,000 (one hundred thousand) in com-
pensatory and $100,000 {one hundred thousand) in punitive damages from AHSA Bret
Brocicus for his past sleep deprivation, stress, physical and emotional suffering,
as well as loss of enjoyment of life.

CATHERINE GORE
31, On June 7, 2018, the plaintiff underwent vascular surgery on his right leg.
Post-surgery, Mrs. Gore did a follow-up. She checked the plaintiff's blood pressure
and provided him with a walker for one week.
32, On or about July 11, 2018, the plaintiff filed a BP-9 grievarice requesting Mrs.
Gore to correct false misleading statment in his medical records, Exhibit 25. On July
12, 2018, the plaintiff underwent surgery on his left Ieg. Out of retaliation because
the plaintiff filed a grievance against Mrs. Gore a day before, she failed to follow
up after the plaintiff had surgery and Mrs. Gore failed to provide the plaintiff with a
walker for one week for his left leg.
33. On or about Sept. 5, 2018, while in SHU, plaintiff requested toenail clippers
that are kept in the SHU, so his toenails would not rip his stockings. In this case,
C. Gore gave the plaintiff cuticle nipper remover, which caused his feet to bleed and
a toenail to hit his roommate in his eye. A number of times in SHU, Mrs. Gore failed
to process the plaintiff's sick call slip about his medical problem and -down- graded
him from care level II to care level I, which caused the plaintiff£ to be sent to FCI
Ray Brook, New York, which has hilly terrain like Allenwood's hilly terrain that

caused the plaintiff pain in his feet while walking up and down the hill.

(6)
 

Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 7 of 39

34, Plaintiff demands a jury trial to hold Catherine Gore responsible for violating
the plaintiff's First Amendment right. The plaintiff is requesting $50,000 (fifty-

thousand) in compensatory and $25,000 ( twenty-five thousand ) in punitive damages for
his past sleep deprivation, stress, physical and motional suffering for the plaintiff's

medical condition,
PLACED IN THE SPECTAL HOUSING UNIT
35. There is no evidence pointing towards the plaintiff's guilt. Out of retaliation

 

for filing grievance and a lawsuit, Technician Kevin Vincenzes wrote an false incident
report and tried to connect the plaintiff's roommate's gout medication to the plaintiff
by saying " The identity of the locker and footlocker was identified by mail/personal
items and legal documents with inmate Alsop's name and Reg #. { In the BOP, lockers and
chairs are not assigned to inmates by name and/or number ).

36. This is not " some evidence " that is required under SUPERINTENDANT MASS CORR.
INST V. HOL, 472 U.S 445 (1985). Because the plaintiff's roommate Mark Lawrence allow-
ed the plaintiff to use a small space in his locker to store some of plaintiff,s

personal items. see 2014 U.S Dixt Lexis 64432 WELLIAMS V. RECRTENWALD, ( MD PA 2014)

 

The District court held: It was an denied due process because there was no evidence to
support the disciplinary finding.

37, BOP Ps 5270.07 stated inmates responsibility to keep his or her area free of con-
traband. The plaintiff had no’ responsibity in this situtation because the found gout
medication was not contraband and was prescribe to Mr. Lawrence by his physician.

38. More important, Mr Lawrence, testified at the DHO Hearing he could not believe med-
ical staff searched our room but the found gout medications belonged to him, he take
his medication every morning and it was in his locker before he went to work, and it
was gone after medical staff search our room.

39, The night before the plaintiff was in SHU and the moming of the search, the

plaintiff was not inside the institution. The plaintiff never failed a drug test. no

inmates, or staff, in Allenwood LSCI (low) and or FCI (medium) have ever said that the

(7)
I
Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 8 of 39

plaintiff sold drugs and/or abuse drugs.

40. The piaintiff was found guilty of code 113 and lost 40 days good conduct time. The
Supreme Court found that there can be liberty interest at stake in a disciplinary procee-
ding in which an inmate loses qood conduct time see WOLFF V. MCDONNELL, 418

U.S 539 (1974) More important the Defendant(s) wrote an false incident report out of
retaliation of plaintiff filing grievance and a lawsuit in violation of RAUSER V. HORN, 241

F.3d 330 (3rd cir 2001)

 

41, as relief, the plaintiff seeks an injunction relief and the plaintiff requests this
Honorable court to order the BOP to expunge plaintiff's incident report # 3145071.

EIGHTH AMENDMENT VIOLATION
R. HAYS; S. HAMILTON, RN AND LARREN HOFORD, RN

42. On 7/15/18, the plaintiff was in Allenwood SHU on hunger strike. Allenwood SHU
correctional Oficer R. Hays, came to get him from his cell to see two nurses. The plaintiff
was taken to a small room on 4 range. Nurse S. Hamilton said she needed to take his blood
pressure and for plaintiff to lay on his left side. The plaintiff was told to go all the
way down with handcuffs connected to a box behind his back. The plaintiff advised Nurse,

S. Hamilton, that she was causing him pain because she was pushing plaintiff down. Nurse,
Larren Hofford, RN, said " we're going to do this all day until you end your hunger strike.
" The plaintiff was directed by both nurse to turn around and go backward. The plaintiff
was moving slow and Officer R. Hays grabbed him and pushed him backward very hard. again
the plaintiff advised the nurses that they was hurting him. The nurse said they did not
care and told the plaintiff to turn on his right side. The plaintiff advised the nurses
that he had an injury shoulder. The plaintiff was ignored and R. Hays grabbed him again and
pushed him pushed him down very hard on his right injured shoulder causing the plaintiff
lot of pain in his shoulder. Once the plaintiff asked the nurses for their name, they
stopped inflicting pain on him. R. Hays told the plaintiff he pissing people off with his

hunger strike, then grabbed the plaintiff hard by his injured shoulder and roughly took

him back to his cell.
(8)
 

 

 

Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 9 of 39

43, To state an Eighth Amendment claim for the excessive use of force by a prison
official, the plaintiff only has to establish that the force was not applied in a good
faith effort to maintain or restore discipline, but that it was maliciously and sadistic-
ally used to cause harm, see 2018 U.S Dist. Lexis 35, 784, RODRIGUEZ V. THOMAS, (M.D PA
2018) citing HUDSON V. MCMILLIAN, 503 U.S 1. Which the United States Supreme Court stated
the prisoner need not show significant injury to state an excessive use of force claim,
503 U.S at 8,10 nor dees it require that an inmate mist suffer an assault before obtaining
relief. |

44, Not only did Nurse, S. Hamilton, RN and Larren Hofford, RN participate in the Eighth
Amendment violation, they failed to protect and/or intervene when Officer R. Hays got
aggressive by grabbing plaintiff and pushing him down very hard with handcuffs connected
to a box behind his back to cause him pain. In a case where an inmate claim an officer had
a duty to take reasonable steps to protect a victim from another officer's use of force,
the inmate must prove that, (1) The officer had a duty to intervene; (2) The officer had
the opportunity to intervene; and (3) The officer failed to intervene. see SMITH v.
MENSINGER, 293 F.3d 641 (3rd cir 2002). The plaintiff's case is similar to RODRIGUEZ v.
THOMAS. The medicalroom where the incident occurred is a small room and the two-nurse were
right next to, or close enough to, the plaintiff and also close enough to officer R. Hays
that led to aggression; the nurses in the room could have suspected the aggression and
intervened by stopping Officer R. Hays from his acts of aggression. see RODRIGUEZ v. THO-
MAS 2018 U.S Dist Lexis 35, 784.

45. During the plaintiff's first and second week in the SHU, Officer R. Hays had denied
the plaintiff paper, pencil, toilet paper, clothes and or clean clothes, cosmetics sheet,
blanket, and a shower for ten days. This violated the plaintiff's Eighth Amendment right
to be free from cruel and unusual punishment because Officer R. Hays failed to give the

plaintiff toilet paper, he was forced to hold his bowel movement which cause constipation

(9)
Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 10 of 39

stomach aches and severe headaches. Since Officer R. Hays failed to provide the plaintiff
with paper, pencil, and left him with no other opportunity to put in a sick-call request
which denied him to get pain medication. On 7/27/18, 7/28/18 and 7/29/18 Officer R. Hays
denied the plaintiff's his Ibuprofen medication that Officer R. Hays took out of plaintiff
cell on July 15, 2018, and allowed him to suffer pain in his injured right shoulder.
46. Plaintiff demands a jury trial and hold Nurse, S. Hamilton, RN and Larren Hofford,
RN responsible for failing to allow the plaintiff to be free from cruel and unusual
punishment. The plaintiff is requesting $100,000 (one-hundred thousand) in compensatory
and $100,000 (one-hundred thousand) in punitive damages for Nurse, S. Hamilton, RN and
Hofford, RN for a total of $400,000 (four-hundred thousand) for his past sleep deprivation,
stress, physical and emotional suffering.
47, Plaintiff demands a jury trial and hold Correctional Officer R. Hays responsible
for failing to allow the plaintiff to be free from cruel and unusual punishment. The
plaintiff is requesting $700,000 (seven-hundred thousand) in compensatory and $300,000
(three-hundred thousand) in punitive damages for his past sleep deprivation, stress,
physical and emotional suffering.

PRELIMINARY INJUNCTION AGAINST THE FEDERAL BUREAU OF PRISONS
48. On 6/12/2018 The plaintiff filed an injunction requesting the court to compel LSCI
Allenwood to schedule an MRI procedure for his new developed injury in his right shoulder
(Doc 14)
49, On 6/7/2018 the plaintiff underwent vascular surgery on his right leg. On or about
6/20/2018 the plaintiff started feeling pain in his feet: which some time became sensitive
and giving out, |
50. On 9/20/2018 the plaintiff were transferred from LSCI Allenwood. The Defendant(s) now
arguing the plaintiff injunction is moot and they have no obligate to his serious medical
need.

51. The plaintiff now requesting to add an preliminary injunction against the BOP to

(10)
 

Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 11 of 39

stop each federal institution from using diesel therapy to moot his injuction:for his
serious medical need. The plaintiff is seeks injunction for the BOP to provide him with
an MRI for his right shoulder and ankle/feet and re-surgery if necessary so he would not

be subject to more injury.

TO RECEIVE RELIEF OF A INJUNCTION
52. Plaintiff must demonstrate: (A) likelihod of success on the merits; (B) that he will
suffer irreparable harm if the injunction is denied (C) that granting relief will not
result in even greater harm to the nonmoving party; and (D) the public interests favors
such relief.

(A) A LIKELIHOOD OF SUCCESS ON THE MERITS

ait is the BOP responsible and affirmative duty to provide the plaintiff with an MRI since

his long term condition failed to improve, Estelle 429 U.S at 103-104.

(B) THAT HE WILL SUFFER IRREPARAPLE HARM IF THE INJUNCTION IS DENIED

The plaintiff had already developed a new injury in his right shoulder because of the same
leg that exam positive for swelling, crepitus, weakness and limited range of motion. EX.
71. If denied, the plaintiff will suffer irreparable ham. -

(C) GRANTING PRELIMINARY RELIEF WILL NOT RESULT IN GREATER HARM TO THE PARTY
The plaintiff need an MRI for his right shoulder and leg to finds out the solution to his

medical problem so he would not be subject tomore injury. Ex. 60,72,74 and 81

(D) HE PUBLIC INTEREST FAVOR SUCH RELIEF AND NOT ALLOW THE BOP TO CONTINUE TO EXPOSE IT
PRISONER TO MORE FUTURE INJURY

It is beyond dispute that prison officials are obligated to take all reasonable precauti-

ons to protect inmates from known danger see DAVIDSON v. CANNON, 474 U.S 344

AMEND TO MAKE TRCHNICAL CHANGES CONCERNING A PARTY
53. The plaintiff request his medical records from LSCI Allenwood Health Services/Medical
Records so he could identify all John and Jane Doe, these records was denied to the plain,
The plaintiff learned from the Summary Judgment records the correct identity of John

Stoltz, PA-C, Nurse Jane Doe #1 and Jane Doe #2.

(11)
 

Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 12 of 39

54, The plaintifé seeks for the caption to reflect ali the Defendant(s) name.

55. The plaintiff made an mistake and identified Daniel Leonard, MD as the person
who interviewed him and denied him an cane. The records clearly showed John Stoltz

was the individual that interviewed the plaintiff on 10/11/2017.Ex. 43 and 158.

John Stoltz, knew that but for a mistake made by plaintiff concerning his identity
the action would have been brought against him on May 29, 2018 (Doc 12). The plaintiff
seeks to specifically substitute John Stoltz, PA-C, for Dr. Daniel Leonard and dismiss
Dr Leonard from his Bivens complaint.

56. The plaintiff seeks to specifically substitute S. Hamilton, RN for Jane Doe #1
The records showed on 7/15/2018 S. Hamilton was the nurse that interview him and
requested the plaintiff to sign a " Hunger Strike Fact Sheet" at 6:24pm. Ex. 159

57. The plaintiff seeks to specifically substitute Larren Hofford RN for Jane Doe #2.
The records clearly showed that Larren Hofford, RN was the nurse that interviewed the =.

plaintiff on 7/15/2018. Ex. 87

CONCESSION
WHEREFORE base on the foregoing, the plaintiff prays that the United States District

court will grant his rule 15 motion.
Respectifully Submitted,

&
DATE: January 11, 2018

CHRISTOPHER ALSOP, ( pro'se)
CERTIFICATE OF SERVICE

A true correct copy of the foregoing motion was filed on January 11, 2018 by placing
same in the United States mail, prepaid postage, using first class stamp, delivered to:

Clerk, U.S Dist Court Melissa Swauger

235 North Washington Ave Asst. U.S. Attorney
Scranton, Pa 18501 PA 82382

228 Walnut St 220

tf oe a P.O BOX 11754
Drews beat,» Harrisburg, Pa 17108

CHRISTOPHER Alsop, (pro'se)
 

Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 13 of 39

IN THE UNITED STATES DISTRICT COURT
FOR THE

MIDDLE DISTRICT OF PENNSYLVANIA

 

CHRISTOPHER ALSOP,
PLAINTIFF,
CIVIL NO.: 3:17-CV-2307
vs. (JUDGE MARIANI)
(MAGISTRATE JUDGE SAPORITO)

FEDERAL BUREAU OF PRISONS, ET.AL

FILED
DEFENDANT. SCRANTON

; JAN 15 2019

PER Ayo

DEPUTY CLERK

 

 

RULE 15

 

COMES NOW, Christopher Alsop, pro-se Plaintiff, moves to file

 

a motion for leave to amend. Plaintiff moves to amend his
complaint to add (4) four defendants:
John Stoltz, MD;
Catherine Gore, FNP/BC,
Bret Brocious, Health Services Administrator; and
D.K. White, Warden,
who were deliberately indifferent to Plaintiff's medical needs

and caused Plaintiff to be subjected to "ervel and unusual

 
 

Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 14 of 39

punishment" in violation of the Highth Amendment to the United
States Constitution, and is the victim of impermissible
discrimination on the basis of his disability by being excluded
from participation in or being denied the benefits of some
service, programs or activity by reason of his disability, in
violation of the Americans with Disabilities Act, 42 U.S.C. 12101
and Rehabilitation Act 29 U.S.C. 794.

13. To succeed on a claim under ADA Title II, Plaintiff must
establish that:

(t). He is a qualified individual;

(2). With a disability

(3), He was excluded from participation in or denied the
benefits of the services, programs or activities of a public
entity or was subjected to discrimination by any such entity

(4). By reason of his disability.

BOWERS V. NCAA, 475 F.3d 524 (3rd Cir. 2006).

On 12-21-2017, Craig Charles PA-C placed Plaintiff on medical
restriction with limitations on all sports which includes no
running, jogging, walking, softball, football, basketball, and
handball. On 5-18-2018, Catherine Gore placed Plaintiff to unit
confinement in the living quarters except during meals, piil-
line, and treatments along with restrictions on every other major
life activities, qualifying the Plaintiff as having a disability
under the ADA and Rehabilitation Act.

Plaintiff repeatedly complained te be taken off medical
restrictions and be supplied with a wheelchair, but Mrs. Gore

refused
Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 15 of 39

14, Gn or about 3-28-18 and 4-17~18 Plaintiff had requested a
transfer from Catherine Gore and on or about 4-11-18, Plaintiff
requested a transfer from Bret Brocious, both for the same
reason, to (any) facility where the ground is flat and level,
because the Plaintiff's conditions of confinement pose a
substantial risk of serious harm to his health.

Allenwood Low is not handicapped accessible because all
inmates must walk up and down a long hill that is on a twenty-
degree incline in order to access the dining hall, commissary,
barbershop, Library, recreation, health services, laundry, or
chapel.

On 4-16-18 and 4-24-18, Plaintiff£ fiied an Administrative
Remedy with the institution to be transferred to (any) facility
where the ground is flat and level which was denied by Warden

White on 4-30-18

DELIBERATE INDIFFERENCE TO PLAINTIFF'S MEDICAL NEEDS

i5. The Plaintiff had been complaining about losing strength
in his legs when he was in Allenwood Medium in 2016, prior to his
transfer to Allenwood Low. See Administrative Remedy "Informal
Resolution Form" (Exhibit 41 and 42, attached) dated: 9-5-16
where Plaintiff indicated that his "legs be going out where [he]
have to catch [himself] from falling." Plaintiff is now walking
up and down hills on a twenty-degree incline on legs that have

gotten weaker since 2016,

JOHN STOLTZ, PA-G
Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 16 of 39

Showed deliberate indifference to Plaintiff's medical needs
because Mr. Stoltz was aware that the Plaintiff was physically
disabled. On October 11, 2017, Plaintiff advised Mr. Stoltz that
he was losing the strength in his legs which caused Plaintiff to
fall on three different occassions and he required a cane because
walking up and down the inclined hiils at Allenwood exposed him
to the threat of tangible residual injury. Mr. Stoltz denied
Plaintiff's request despite having the ability to take steps to
abate the risk the Plaintiff faced, but he deliberately declined
to do so. See FARMER V. BRENNAN, 511 U.S. 825 (1994).

A month later on November 6, 2017, Plaintiff lost his
strength in his right leg while walking up the hill to the dining
hall and collapsed. The Plaintiff was transferred to Health
Services by the institution's emergency vehicle. Mrs. Gore was

the driver,

BRET BROCIOUS

Health Services Administrator, showed deliberate indifference
to Piaintiff's medical needs because on 4-11-2018 Plaintiff
requested a medical transfer to (any) facility where th2 ground
is flat and level because his condition of confinement considered
a significant hardship and poses a substantial risk of serious
harm to his health since he fell a number of times while
traveling up and down Allenwood's hilly terrain (Unit Manager
Coordinator Mr. Beaver witnessed this conversation). As Health

Services Administrator, Mr. Brocious could have requested a

medical transfer to the Warden, or AT LEAST couid have ordered

 
 

Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 17 of 39

his medical staff to supply Plaintiff with a wheelchair and/or
cane to navigate up and down the hilly incline of Allenwood Low
(the institution pays inmate "Wheelchair pushers" to
navigate/push disabled inmates up and down the hills of the
compound).

Mr, Brocious disregarded the risk by failing to make
reasonable measures to abate it, and Plaintiff ended up having
two more accidents. Mr. Brocious had the ability to take steps to
abate the risk Plaintiff faced but also deliberately deciined to

do so.

CATHERINE GORE, FNP/BC

Showed deliberate indifference to the Plaintiff's medicai
needs. On or about 3-28-18 and 4-17-18, Plaintiff requested a
transfer to (any) facility where the ground is flat and level
because of his condition of confinement poses a substantial risk
of serious harm to his health since he fell a number of times
traveling up and down Allenwood's inelined hill. Mrs. Gore told
Plaintiff there is nothing she could do about it.

On 5-11-18, Plaintiff returned to sick-call and requested use
of a wheelchair and/or cane to navigate the compound because his
legs were getting worse by the day. However, nurse, Heather
Britt, told the Plaintiff there was nothing she could do, but he
would be placed on the cali-out to come another day to talk to
Mrs. Gore.

On 5-13-18, Plaintiff was using one crutch to travel up the

inclined hiil to get to the dining hall, but coming out of the
Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 18 of 39

dining hall and going down the hill posed a problem. Plaintiff
lost strength in his legs, causing the crutch to slip and
Plaintiff to fall to the ground in the mud. Plaintiff lost
consciousness, suffered a serious headache and scratched up his
knee and hurt his right arm. Plaintiff was once again transferred
to health services by three correctionai officers (who witnessed
Plaintiff fall), in addition to nurse Ms. Hofford, RN by the
institution's emergency vehicle.

On 5-14-18, Plaintiff had an appointment with health services
and he spoke with Mrs. Gore about his accident and requested a
wheelchair and/or cane, but she denied Plaintiff's request and
additionally took away the crutch that Plaintiff was using as
Mrs. Gore said it was too dangerous for the Plaintiff to use
erutches because of his condition.

On 5-17-18, at 6:30pm Plaintiff was on the computer and did
not hear the compound officers announce a two-way move sa
Plaintiff could go to work. it should be noted that Plaintiff is
a deaf inmate who relies on other inmates to tell him when they
announce the movements so he can go to work.

Plaintiff is a 50 year old man with serious pain in his feet
and toas, and was running late for work. He was trying to waik
fast up Allenwood's inclined hill as failing te show up for work
on time can result in disciplinary action. As soon as _ the
Plaintiff made it to the top of the hill aad tried to make it to
the gate, he lost the strength in his legs and collapsed on his
right arm very herd.Correectional Officer M. Trump (Recreation
Department) witnessed Plaintiff's fall. ¢.0 Trump called health
services and spoke with nurse S. Peguignot. Mr. Trump instructed

Plaintiff to report to health services on the next move to get

6
Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 19 of 39

his arm checked out. When Plaintiff reported to health services,
nurse 5S. Peguignot examined his arm and told him that if it still
hurts in the morning to report to sick-call the same morning.

On 5-18-18 Plaintiff went to sick=call and advised Mrs. Gore
about his fall and advised her that Recreation Officer Trump
witnessed him fall and he reported to health services to be
examined by nurse §S. Peguignot and told her he believed he
damaged his nerve in his right arm and needed an X-Ray. Plaintifé€
also requested an MRI because Plaintiff later learned he was
suffering from an impingement in his right shoulder. Plaintiff
again requested a wheelchair but Mrs, Gore again denied his
request and placed Plaintiff on confinement to living quarters
where he is being excluded from commissary, library,
recreation/leisure, laundry, chapel, and other major life

activities.

DK. WHITE

Warden White showed deliberate indifference to the
Plaintiff's medical needs. Plaintiff filed an administrative
remedy "BP-9" to the Warden, so Warden White was aware the
Plaintiff had fallen a number of times traveling up and down
Allenwood's inclined hills and his conditions of confinement
subjected him to “cruel and unusual punishment" and posed a
substantial threat of serious harm to his health.

On 4-30-18 Warden White denied the Plaintiff's request to be
transferred to another facility where the ground is flat and

level and failed to order his staff members to supply Plaintiff
 

Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 20 of 39

with an wheeichair and/or cane to navigate up and down
Allenwood's inclined hills. Warden White disregarded the risk by
failing to take reasonable measures to abate it. Plaintiff ended
up having two more accidents. Warden White had the ability to
take steps to abate the risk Plaintiff faced, but he daliberately
declined to do so. FARMER, Id.

All the defendants were involved in the decision-making
process regarding Plaintiff's medical care and acknowledged the
Plaintiff's condition constituted a "serious medical needs"
because the Plaintiff's vericose veins, spider veins, swollen
ankle, and ankle problems causa chronic and severe pain and
limited his ability to walk and ultimately resulted in hard
falls; and on 4-17-18 Plaintiff saw Orthopedist Dr. Ball and was
given a provisional diagnosis during an in-house exam finding
Plaintiff positive for swelling, crepitus, weakness and limited
range of motion. A CT scan of the ankle showed extensive soft
tissue and subcutaneous abnormality. (See Exhibit 71). All
defendants were aware that a substantial risk of serious harm
existed and the defendants were on notice because a number of
times the Plaintiff had to be transferred to health services by
the institution emergency vehicle, but none of the defendants
took reasonable measures to supply Plaintiff with a wheelchair
and/or cane to navigate Allenwood Low's hilly terrain.

The Supreme Court held the place of confinement had an
affirmative duty to provide adequate medical care for prisoners

since incarceration prevents an inmate from caring for himself;

ESTELLE, 429 U.S. @ 103-104, The defendants failed to supply
Pn
Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 21 of 39

Plaintiff with adequate medical care which caused Plaintiff to
fall to the ground and lose consciousness, caused serious
headaches, injured his knees, arms and shoulder and suffered an
impingement in his right shoulder. Since the Plaintiff's last
fall on 5-17-18, he has not travelled up Allenwood's hills in 18
days to go to the dining hall or shop in the commissary. The
Plaintiff had not eaten in the dining hall from 5-18-18 thru 6-

6-18 because of the risk of further injury. See REED V. McBRIDE,
178 F.3d 849 (7th Cir, 1999) alleged deprivation of food was
sufficiently serious and prison officials deliberate
indifference. See also SIMMONS V. COOK, 154 F.3d 805 (8th Cir,
1997). Eighth Amendmént violation where inmate missed 4 meals
because their wheelchairs could not reach around the bunks to the
barred door where food was laid out. Here, the records are clear
that the defendants acted with deliberate indifference to the
Plaintiff's serious medical needs and he was subjected to "eruel

and unusual punishment" in violation of the 8th Amendment.

 

AMERICANS WITH DISABILITIES ACT 42 U.S.C. § 12101
AND REHABILITATION ACT 29 U.S.C. § 794

16. The Plaintiff's conditions of confinement are not
handicapped accessible as all inmates must waik up and down a
long hill that is on a twenty-degree incline in order to access
the dining hail, commissary, barbershop, library, vrecreation,
health services, Laundry, mailroom or chapel.

Plaintiff missed some meals because he couldn't get up the

bill fast enough and had fallen a number of times trying ko

 
Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 22 of 39

navigate from Point A to Point B. Since the Plaintiff nad been
placed on this compound (Allenwood Low) in 2017, he has been
foreed to deciine physical therapy, barbershop, commissary and
some religious services and meals from the dining hali rather
than endure the pain and difficulty he would have had to endure

walking up and down Allanwood's long hills.

JOHN STOLTZ, PA-C

Was aware of Plaintiff's medical condition and that the

 

Plaintiff fell a number of times, but Mr. Stoltz denied Piaintiff
a cane to use to navigate up and down Allenwood's inelined hills;
denied Plaintiff the benefits of services by reason of his

disability.

BRET BROCIOUS, HEALTH SERVICES ADMINISTRATOR

On 4-1-18, Plaintiff spoke with Mr. Brocious in the dining
hall and told him about the difficulties he faces while walking
up and down Allenwood's hills which have caused Pliaintiff to fail
a number of times and poses a substantial risk of serious harm to
the Plaintiff's health. Wr. Brocious disregarded the risk by
Faiiing to take reasonable measures by ordering the medical staff
to supply the Plaintiff with a wheelchair and/or cane to navigate
up and down Allenwood's inclined hills which denied Plaintitf the

benefits of services by reason of his disability.

D.K. WHITE, WARDEN

Warden White was aware of Plaintiff's medical condition and

10
 

Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 23 of 39

that he fell a number of times traveling up and down the hilly
terrain of Allenwood, via the Plaintiff's Administrative Remedy
that was filed. (Administrative Remady Attached). Warden White
disregarded the risk by failing to take reasonable measures by
ordering medical staff to supply Plaintiff with a wheelchair
and/or cane to navigate up and down Allenwood's inclined hilis,
denied Plaintiff the benefits of services by reason of his

disability.

CATHERINE GORE

Mrs. Gore was aware of the Plaintiff's medical condition and
that he fell a number of times traveling up and down Allenwood's
hills, but she took away the Plaintiff's erutches, denied his
request for a wheelchair and/or cane, and placed him on
confinement to the living quarters which denied Plaintiff access
to facilities available to other prisoners which denied Plaintiff
the benefits of services by reason of his disability.

All defendants had failed to provide adequate medical care
and thereby reasonably accomodate his medical needs and have
precluded him from participating in various prison programs
and major life activities; a violation of the Americans with
Disabilities Act of 42 U.&.C. § 12101, and Rehabilitation Act of
29 U.S.c. § 794.

The refusal to accommodate the Plaintiff's disability kept
hin from accessing meals and commissary, library,
recreation/leisure, laundry and the chapel departments, which is

sufficient to state a claim under Title II of the Americans with

11

 
| OO

Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 24 of 39

Disabilities Act and Rehabilitation Act.

RELIEF SOUGHT
As relief, the plaintiff seeks an injunction relief and money
damages. Plaintiff seeks $ 600,000 in compensatory and

$ 150,000 in punitive damages from each defrndant for a total

of $ 3,000,000.00

Respectfully submitted,

   

Christopher Alsop/
# 03078-061 p/p

 

Dated: 5/21/2018
 

Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 25 of 39

UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

- Christopher Alsop
Plaintiff

Vv. Case No:

Federal Bureau of Prisons, et al
Defendant

BIVENS COMPLAINT
Comes now Christopher Alsop, pro’ se plaintiff, and for his Complaint pursuant to Bivens, seeking
injunctive relief for his medical issues, as follows:
4. The plaintiff is a federal inmate currently housed at Allenwood Low Security Correctional
Institution in White Deer, PA, and who is legally deaf.
2. The defendants are the Federal Bureau of Prisons (BOP) and various unknown John Doe and
tane Doe defendants whose identity will be provided to the Court through discovery.
3, The Court has jurisdiction over this matter under 28 USC 1331.
4. The complaint alleges deliberate indifference to the plaintiffs medical needs under the 3
Amendment to the United States Constitution.
5. The complaint is being made pursuant to Bivens v. Six Unknown Agents of Federal Bureau of
Narcotics, 403 US 388, 91 5.Ct. 1999 29 L.Ed. 2d 619 (1971).
FACTS
6. The plaintiff has had varicose veins in his legs since 2005-2006. He is in constant pain when he
walks; the plaintiff's varicose veins have grown worse since 2006. (See attached pictures)

EXHIBIT 150

7. On October 5, 2015, the plaintiff filed an Administrative Remedy (See attached) in an attempt to

EXHIBIT 1-10
formally resolve the issue with the BOP as allowed under BOP procedures. The plaintiff sought

to have the BOP close his valves and strip the affected veins because his blood is leaking outside
Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 26 of 39

of his valves and moving in two directions. The blood that is pooling in the plaintiff's legs can
lead to a variety of health problems including trophic ulcers, infections and blood clot formation
if not treated. It is an accepted medical fact that varicose veins respond weltto treatment by
surgery. On October 11, 2017, the plaintiff went to the LSC! Allenwooed Health Services and
advised Leonard Daniel, MOD, that his legs are losing strength which had caused the plaintiff to
fall three different times. On November 6, 2017, the plaintiff lost the strength in his right leg and
collapsed during the evening meal in the Allenwood Low Dining Hall, and had to be carried out
by medical staff. During this incident, the plaintiff came into violent contact with the floor of the
Dining Hall and felt immediate pain in his feet, ankle, arms and head. The plaintiff was
transferred to Allenwood’s health care facility by the institution’s emergency vehicle.
VISIT TO VASCULAR SURGEON SPECIALIST

several times while in the custody of the BOP the plaintiff has been seen by a vascular surgeon
specialist about his varicose veins, and each time the surgeon has recommended that the
plaintiff have his veins stripped and his valves closed to stop the blood from leaking outside of
his valves, On January 15, 2015, the plaintiff was seen by Clinical Radiology in Oklahoma. On
November 9, 2015, the plaintiff was seen by PCC Surgery in Fort Worth, Texas. On or about
February 1, 2016, the plaintiff was seen by the Vascular and Vein Center in Fort Worth, Texas
and the plaintiff provided Ramesh Paladugu, MD, recommended vein Stripping. (See Ramesh
Paladugu’s report, page 4, attached hereto) On January 17, 2017, the plaintiff was seen by

EXHIBIT 135-138
Susquehanna Heaith of Willimsport, PA and there the vascular surgeon specialist, J. Franklin
Oaks, Jr. recommended vein stripping in his report.
In his report, Dr. Oaks stated “Alsop has failed conservative therapy and ! would recommend a
radio frequency ablation of bilateral greater saphenous veins. Dr. Oaks reviewed in detail both

surgery and a post op plan of care within 24 hours of surgery when the plaintiff could return to
 

10.

Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 27 of 39

all activities without restriction. Pictures were taken. (See attached report) Based on the a
EXHIBIT 11
foregoing recommendations from medical specialists, the BOP Regional Director’s decision
denying plaintiff's required medical treatment is a deliberate indifference under the Eighth
Amendment. The BOP and the BOP employees named herein have been made aware of an
excessive risk to Alsop’s health and safety, and knowing that excessive risk have chosen willfully
to disregard it. This conduct is per se instance of deliberate indifference to the Eighth
Amendment where the BOP is refusing critical medical care for a citizen they have held in
custody since 1998.
ADMINISTRATIVE REMEDY PROCESS
Plaintiff was incarcerated at Fort Worth Medical Center and his treating physician, Dr. A. Baruti,
sent information to the BOP Region, recommending that the plaintiff receive surgery or
treatment from a vascular surgeon specialist to repair his vascular veins. Region denied this
recommendation. On January 13, 2016, the plaintiff filed an Administrative Remedy (BP-229) to
the Warden in Fort Worth, Texas. On March 24, 2016, the plaintiff filed an Administrative
Remedy (BP-230) to the BOP Regional Director and on July 7, 2016, the plaintiff filed and
Administrative Remedy (BP-231) to the BOP’s General Counsel at the BOP’s Main Office in
Washington, DC, compieting the exhaustion of the Administrative Remedy process as required
under the Prison Litigation Reform Act (PLRA). (See attached) Since then no further remote care
EXHIBIT 1-10
has been provided to the plaintiff to relieve his very painful varicose veins and his ankle which
also swells like a balloon as a collateral effect, with the exception of compression stockings
which aren’t very effective at reducing the pain and discomfort.
DELIBERATE INDIFFERENCE

Under the Eighth Amendment a prisoner has the right to be free from cruel and unusual

punishment and deliberate indifference by prison officials to a prisoner’s serious medical needs.
 

 

 

Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 28 of 39

11.

The delay or denial of such medical care is considered to be a denial of this Eighth Amendment
right. To demonstrate a claim of deliberate indifference under the Eighth Amendment a prisoner
must show that:
a) The defendant was deliberately indifferent to his or her medical needs.
b) That those needs were serious. (See Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir 1999}
Deliberate Indifferent has been found where a prison official:
a} Knows of a prisoner’s need for medical treatment but intentionally refuses to provide it
b) Delays necessary medical treatment based on a non-medical reason

c) Prevents a prisoner from receiving needed or recommended treatment (Rouse, 182 F.3d

 

at 197)
The defendants were deliberately indifferent to the plaintiff's serious medical needs (the
treatment of his varicose veins) because of no significant level of care besides the compression
stockings have been provided to the piaintiff, the defendants have clear knowledge of the
plaintiff's serious condition and need for treatment but having decided to willfully ignore the
plaintiff’s needs. (See Estelle v. Gamble, 429 US 97, 104 (1976)). Deliberate indifference is
manifest where prison authorities deny reasonable requests for medical treatment and such
denial exposes the inmate to undue suffering or the threat of tangible residual injury. (See
Farmer v. Brennan, 511 US 825, 837-38 (1994). 7

SERIOUS MEDICAL NEED

When the plaintiff walks his feet and jower extremities are in serious pain. The plaintiff has fully
lost his strength in his legs several times as a result of this condition which has caused him to fall
violently to the ground while trying to walk. Is the BOP waiting for the plaintiff to fall to the

ground and break his neck before they take any action to provide this critically needed medical

care for him? (See Gutierrez v. Peters, 111 F.3d 1364 (7 Cir 1997}. (Recognizing a serious
 

 

Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 29 of 39

medical need “where the condition significantly affects an individual’s daily activities” and
features chronic or substantial pain. The plaintiff cannot use his legs to exercise without
experiencing extreme pain, nor can he run or play sports to get his needed exercise. The plaintiff
has had high cholesterol for five years and must exercise to keep his cholesterol level down.
High cholesterol levels can lead to heart disease. The defendant’s denial of this needed medical
care is also precluding the plaintiff from participating in various BOP prison programs which also
violates the plaintiff’s rights under the American with Disabilities Act, 42 USC 1210. On October
11, 2017, the plaintiff asked Leonard Daniel, MD, at LSCI Health Service, te suppiy him with a
cane since he has fallen a number of times due to his untreated condition, but Mr. Daniel denied
the plaintiff's very reasonable request. Aiso, the vascular surgeon specialist recommended that
the plaintiff receive medication for the pain in his foot and ankle but the BOP has also refused to
provide the plaintiff that medication for the pain. See J. Franklin Oaks, Jr. Recommendation
Report dated January 11, 2017 (Report attached) recommending Acetaminophen 325mg
capsule, Calcium Pelycarbophyl 625mg capsule, Decusate Sodium 100mg capsule and Ibuprofen
800mg tablet. Not only did the BOP and the defendants ignore the prior recommendation gf the
vascular surgeon specialists to have the plaintiff's valves closed and his veins stripped, they have
ignored the vascular surgeon’s recommendaticn list provided to supply the plaintiff with pain
medication to alleviate the pain being caused by net having his condition treated. Without the
pain medication, the plaintiff is being forced to suffer excruciating pain in violation of his right to
be free from cruel and unusual punishment.

- The plaintiff is suffering from varicose veins which is a serious medical condition because when
his veins bulge or become twisted as they do when someone has varicose veins, blaod flow
through the veins can become sluggish or slow and this can cause superficial blood clots known

as superficial thrombophlebitis. From this stage there is a great risk that a DVP (deep vein
 

Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 30 of 39

thrombosis) might occur. DVT can lead to major health problems and in some cases be fatal. The
lack of proper treatment so far has now led the plaintiff to experience additional problems. For
example, in 2006 the plaintiff only had pain in his lower right leg, but now he has pain in his
lower left leg also. The plaintiff believes that the lack of treatment of his varicose veins may lead
to deep vein thrombosis (DVT) because of the BOP’s denial of medical care and its failure to
follow the vascular surgeon’s recommendations to provide surgery to stop the blood from
pooting into his legs. This very critical surgery needs to be given to the plaintiff so that he is not
subjected to further falls and injuries as he has attested to in his complaint.’ (See Ramos v.
Lamm, 639 F.2d 559, 576 (10° Cir 1980) (Holding medical needs are serious when they cause
“continued and unnecessary pain and loss of teeth” resulting in delay in providing oral surgery.)
in this compiaint, the plaintiff has demonstrated that the defendants are deliberately indifferent
to the plaintiff's serious medical needs in violation of his rights under the Eight Amendment to
the United States Constitution.
RELIEF SOUGHT

As relief the plaintiff seeks an injunction from this Honorable Court ordering the BOP to
follow the vascular surgeon speciailist, J. Franklin Oaks, Jr., from Susquehannah Health; Ramesh
Paladugu from the Vascular and Veins Center; and the piaintiff’s treating physician, Baruit A.
from Fort Worth Medical Center, recommendation to repair the varicose veins on both of the

plaintiffs legs via the appropriate surgical method.

 

* Plaintiff is having other circulation problems. When plaintiff lies down for one hour his blood stops flowing
properly through his upper body which causes him chest pains, headaches, cramps and both his arms fall asleep.

6
Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 31 of 39

NCLUSION

WHEREFORE, based on the foregoing, the plaintiff prays that the United States District Court
will order the BOP to repair the varicose veins in his legs, which if not repaired will result in
further injury to the plaintiff whereby the plaintiff will be forced to file a subsequent sult for

compensatory and punitive damages against the defendants.

Respectfully Submitted,

”
Date:_9/19/2017 Lhniilapher. hsp
Christopher Alsop #03078-0

LSCI Allenwood
P.O, Box 1000
White Deer, PA 17887
 

Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 32 of 39

CERTIFICATE OF SERVICE

A true and correct copy of the foregoing motion was filed September 14th, 2017 by placing same in the
United States mail, prepaid postage, using first class stamp, and certified delivery to:

Clerk of Court

235 North Washington Ave.
Scranton, Pa 18501

YU i / Vo 5

Christopher Alsop, Pro se
 

Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 33 of 39

oo
UNICOR FEDERAL PRISON INDUSTRIES. INC. io . . :
LEAVENWORTH. KANSAS — Phone (913) 682-8700 eat. 465” -

U.S. DEPARTMENT OF JUSTICE Kd REQUEST FOR AE, ISTRATIVE REMEDY

Federal Bureau of Prisons EXHIBIT H's,

=== ou
Type or use bal!-point pen. If attachments are needed, submit four copies. Additional instructions on reverse.
rom: ALSOP» Christopher 03078-061 Lycoming A LSCI Allenwood
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

Part A- INMATE REQUEST ] am appealing the Response to previously filed BP-8 stating that
I am receiving appropriate treatment and medical information via my medical records are

F

 

 

accurate. I contend that the statement provided by my provider, Ms. Gore in the Health
Services Clinical Encounter dated 5/17/18 is misleading, stating "50 year old male reports
‘falling on compound on 5/17/18, no injury assessment done and did not report to staff,

now complaints of right arm pain." This statement is misleading as Inmate Alsop advised
Ms. Gore of the fact that Officer Trump and over eight inmates wi taassed me fall. Mr. Trump
inmediately called Health Services and spoke to Nurse Praetitéenes S. Peguignot, RN, and
reported the injury. Trump advised me to report to Health Services. When I went to Health’

Services, Nurse Peguignot examined my arm and told me if it still hurt to report to sick

call in the morning. + Please note -~ C.Gore is my P.A.

REMEDY: To have Ms. Gore's misleading statement corrected to indicate that_I did report

inj to staff and had Nurse Provider 5. Pe, uignot,,RN examine me.
my INJUEY A lore guignor, -EX:

DATE ;  GIGNATURE OF REQ
Part B- RESPONSE

EXHIBIT 25

 

 

|
{
DATE 1 : WARDEN OR REGIONAL DIRECTOR '
If dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 calendar days of the deate of this response. !
‘ t

|

ORIGINAL: RETURN TOINMATE CASE NUMBER: = —$—____—__—

CASE NUMBER:
 

Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 34 of 39

 

 

Inmate Name: ALSOP, CHRISTOPHER Reg#: 03078-061
Date of Birth: Sex: M Race: BLACK Facility: ALF
Encounter Date: 10/11/2017 13:45 Provider: Stoltz, John PA-C Unit: LOt
Exam:

Coordination - Stance
Yes: Normal Stance, Steady

Exam Comments
positive varicose veins bilateral lower leg. mild tenderness around right ankle. NO edema.
right ear partially occulted ear canat secondary to ear wax. Tried to remove with curette the wax was very hard and |
was unable to remove.
pt. did walk with mild limp.
ROS Comments

right did states that his right ankle did give out when standing 2 times due to the varicose veins.
ASSESSMENT:

EXHIBIT 43

Ankle, foot- Pain in joint, 719.47 - Current

Hemorrhoids, internal without mention of comp, 455.0 - Resolved
Leukocytopenia, unspecified, 288.50 - Current

LTBI Prophy Complete, 795.5B - Current

Other and unspecified hyperlipidemia, 272.4 - Current

Varicose veins, asymptomatic, 454.9 - Current

Unspecified hearing loss, H9190 - Current

PLAN:
New Medication Orders:
Rx# Medication Order Date Prescriber Order
Naproxen Tablet 10/11/2017 13:45. 500mg Orally - Two Times a
Day PRN x 60 day(s)
indication: Ankle, foot- Pain in joint
Disposition:

Follow-up at Sick Call as Needed
Retum Immediately if Condition Worsens

Other:

numbness in arms after sleeping- try naproxen bid

foot pain- continue compression stocking. try naproxen.

right ear wax-use debrox from commissary each evening prior to bed X 3 days.

fabs are pending.

Pt. did request a cane but | do not fell like this is clinically indicated. He may hold onto something when going from a
sitting to standing position if needed. Will await and see if the naproxen helps his symptoms.

His MDS was revised as he requested

Patient Education Topics:

Date Initiated Format HandoutTopic Provider Outcome
10/11/2017 Counseling Plan of Care Stoltz, John Verbalizes
Understanding

Generated 10/11/2017 15:04 by Staltz, John PA-C Bureau of Prisons - ALF
Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 35 of 39

Bureau of Prisons

 

 

EXHIBIT 158 Health Services
Pain Management
Begin Date: 01/01/2017 End Date: 12/31/2017
Reg #: 03078-0611 Inmate Name: ALSOP, CHRISTOPHER
10/11/2017 13:59 ALX see disposition Sharp Ankle-Right 4 ‘Stoltz, John PA-C

He reports that the his right ankle has given out twice due to the varicose veins.
Orig Entered: 10/11/2017 14:05 EST Stoltz, John PA-C

09/06/2017 14:12 ALX Placed on MLP schedule for evaluation Cramping Multipie 3 Williams, K. LPN
Orig Entered: 09/06/2017 14:14 EST Williams, K. LPN
03/06/2017 09:04 ALX continue compression stockings Aching Leg-Lower 8 Zalno, Beth PA-C

Orig Entered: 03/06/2017 09:07 EST Zalno, Beth PA-C

Generated 07/23/2018 09:55 by Brosious, Bret AHSA Bureau of Prisons - ALF

 
Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 36 of 39

Federal Bureau of Prisons Ohi Medical Management of Inmates on Hunger Strike
Clinical Practice Guidelines . December 2013
Als Op stapler tt 6 307%- Up /
Patient Handout: Hunger Strike Fact Sheet

The Risks of Refusing Fluids: ’ EXHIBIT 159

* Not drinking fluid can cause death within days.
« Not drinking fluid can cause lasting organ damage.
« You will get symptoms very soon if you do not drink fluids.
« You should drink at least 6-8 cups of fluid every day.

The Risks of Refusing Food (Fasting):

+ Not eating food for a long time (prolonged fasting) can cause death.
¢ Noteating food can cause lasting organ damage.

« You may become dizzy during your hunger strike. You should move slowly and carefully to
avoid falls.

« As you continue to fast, you may get many other symptoms such as weakness, confusion,
vomiting, stomach pain, and a higher risk of infections.

* if you are in good health when you start to fast, and you keep on drinking water, you may
survive for weeks.

« After prolonged fasting (starvation), you may have lasting organ damage even after you start |
eating again and gain weight.

The Risks of “Refeeding”:
+ Death can happen when you start eating after not eating for a long time. This is called
“Refeeding Syndrome."

« If you have lost more than 10 pounds or have not eaten for more than 14 days, talk to the
health care staff before you eat again.

e Your risk of death Is less if you start eating under medical supervision.

« If you have not eaten for many days, you should start to eat by taking only small amounts of
food the first few days and then step up to normal eating over 5-7 days.

What You Need To Know: _
¢ if you go too long without drinking or eating, you are in danger of lasting medical harm—even
with medical care.
« You may die, even after you start to drink and eat again.

« Health care staff are concemed about your health, so they will check with you to make sure
that you understand that you may die if you refuse food or fluid and to see if you have clear
reasons for doing so.

e if you go into a coma or your heart stops, you will receive medical care needed to try to save

your life, including CPR, food, and fluids.
68 5 / ste n/
“ /R- FO pm Lefuad J Mar fas!

b.aU A Kifused SOA

BOP INTERNAL USE ONLY Page 25

  

Larren Hofford, RN
LSCI Allenwood

 
 

Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 37 of 39

 

 

Inmate Name: ALSOP, CHRISTOPHER Reg#: 03078-0671
Date of Birth: Sex: M Race: BLACK Facility: ALF
Encounter Date: 05/43/2018 11:38 Provider: Hofford, Larren RN Unit: Loi
Exam:

General

Yes: Within Normal Limits EXHIBIT 160
Musculoskeletal :
Shoulder

Yes: Normal Exam R, Full Range of Motion R, Non-Tender on Palpation R
No: Swelling R, Inflammation R, Ecchymosis R, Tenderness R

Knee
Yes: Normal Exam R, Full Range of Motion R, Non-tender on Palpation R, Normal Active ROM R,
Abrasion(s) R
No: Swelling R, Inflammation R, Warm to Touch R, Tenderness R, Laceration(s) R, Contusion(s) R,
Hematoma R

Exam Comments
Patient allergies reviewed and needed updates applied during this visit. See Chart: Allergies for most recent patient
allergy list.
Called by Operations Lieutenant to bring ambulance to food services. On arrival noted inmate laying outside on the
ground with Officers around him. Placed inmate on reeves and transported to health services.
On assessment noted no deformities, lacerations or swelling. Right knee had a tiny abrasion approx. .02cm. Has full
arrange of motion in right arm and right knee. was able to ambulate with his crutch without difficulty.
inmate had no LOC and did not strike his head. He landed on his right side. Inmate requested Tylenol for pain.

ASSESSMEAT:
No Significant Findings/No Apparent Distress

PLAN:
New Medication Orders:
Rx Medication Order Date Prescriber Order
Acetaminophen 325 MG Tablet 05/13/2018 11:38 2 tabs Orally -four times a day x
3 day(s)

Start Now: Yes
Night Stock Rod:
Source: Night Stock
Admin Method: Self Administration
Stop Date: 05/16/2018 11:37
MAR Label: 2 tabs Orally -four times a day x 3 day(s)
One Time Dose Given: No

Disposition:

Follow-up at Sick Call as Needed
Retum |mmediately if Condition Worsens

Patient Education Topics:

Date Initiated Format Handout/Topic Provider Outcome
05/13/2018 Counseling Plan of Care Hofford, Larren Verbalizes
Understanding

Generated 05/43/2018 11:57 by Hofford, Larren RN Bureau of Prisons - ALF
 

Case 3:17-cv-02307-RDM Document 84 Filed 01/16/19 Page 38 of 39

January 10, 2019

Dear Clerk of Courts;

This envelope contains:

1) The Bivens Complaints that were filed on 12-12-2017.

2) A rule 15 amended motion that was filed on 5-29-2018.

3) A new rule 15 amended motion adding a preliminary injunction against
the Federal Bureau of Prisons, and

4} Two rule 15 amended motions pending under screening pursuant to

28 U.S.C. §1915 re-type, combined together into one rule 15 motion.

Respectfully Submitted,

Christopher Alsop, i: se
 

 

9 of 39

            

 

 

 

 

Sayers pawn
SPL L-LOSBL Wd ‘uoWe.S
FAY uoIBuysem N SEZ
"NED JO AID
1 L90-8L0E02

 
  

17-cv-02307-RDM Document 84. Filed 01/16/19 Page 3

 

 

yea

Yad

 

NOLNVHOS '
qaAizosay

Case 3

 
